Title: To George Washington from George Measam, 1 May 1779
From: Measam, George
To: Washington, George



Sir,
Boston May 1st 1779

On the 20th Ulto I did myself the Honour of writing your Excellency ⅌ Colonel Palfrey—and on the 27th I received your Letter of the 20th from Middle Brook, the particulars of which shall be minutely attended to and as expeditiously executed as the difficulties of the times in getting teams and forrage for them on the road will allow and the exertion of my abilities be able to accomplish. Besides the Shoes, Hose & Shirts forwarded before the frost broke up as ⅌ advice sent your Excellency I have since the 17th of last month set off from this place upwards of 6,000 shirts 8,000 Linen overalls, 1000 ⅌ Hose and a Hhd of Russia Linen proper for Officers Overalls and Rifle Frock, and have now waiting for Teams, which I hope will be in in a few days, upwards of 3,000 ⅌s Shoes, 10 to 12,000 Linen Overalls and about 7,000 Rifle Frocks. I have repeatedly made the most pressing demands for teams at Springfield to forward them on from that place without delay, but I fear the Quartermaster there is not well supplied with money—I hope not but I fear delays on that account. I have seen the Agent at Portsmouth, he will have ready in about a fortnight about 4,000 ⅌ Shoes and some Hats—he has contracted for about 8,000 of the latter, but fears he shall not be able to get more than half the number, for the Hatters are not satisfied with the extravigant price of 8 Dollars a hat—I have the Honor to be Sir Your Excellency’s Most obedient and Most humble Servt
Geo. Measam
